Citation Nr: 0946047	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension. 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from July 1980 to 
December 1980 and from October 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and June 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
entitlement to the benefits sought. 


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the Veteran currently has a bilateral hearing 
loss disability.

2.  The Veteran does not have hypertension as a disability 
for VA compensation purposes.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).

2.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to 
these claims.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in August 2007, January 2008, and 
February 2008 that fully addressed all notice elements.  

In the letter sent in August 2007, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the August 2007 and February 2008 letters that a 
schedular rating and an effective date would be assigned if 
his claim was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran underwent a VA 
examination in September 2007, which included a review of the 
claims file. Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
Veteran's claims folder).

The Board concludes that all available evidence that is 
pertinent to these claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

The Merits of the Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

However, it is a fundamental principle of the law that in 
order to obtain service connection for a disorder, the 
claimant must have the disability in question.  By 
"disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

However, the requirement of a "current disability" is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim." McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007).  If a claimant is diagnosed 
with a disability, and the severity of that disorder lessens 
so that it no longer impairs the claimant, a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service. The 
question of its severity is one of rating, not of service 
connection.   Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress). 

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran argues that he has bilateral hearing loss that 
was caused by his active military service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran contends that he was exposed to loud noises from 
the generators while working as a generator mechanic during 
service. 

The Veteran's service treatment records are negative for any 
mention, treatment of diagnosis of hearing loss.  In fact, 
multiple records from his period of service show audiometric 
findings below the threshold for hearing loss.


The Veteran underwent a VA audiometric examination in 
September 2007.  The results of that examination, in puretone 
thresholds, are as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
10
15
20
Left
15
15
20
25
35

Additionally, the Veteran had speech recognition scores of 
95% in the right ear and 94% in the left ear.  The examiner 
opined that the diagnosis is peripheral hearing for pure 
tones and speech recognition is bilaterally within normal 
limits according to VA standards.  

Absent confirmation of a current hearing loss disability on 
the above examination, any finding of service connection for 
the same disorder would be premised on no more than 
speculation.  Applicable law provides that a grant of service 
connection may not be made on such a basis.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  For similar 
reasons, there is no foundation upon which to conclude that 
the Veteran's claimed hearing loss is attributable to any 
extent to in-service noise exposure, as the competent 
evidence does not establish that he experiences the present 
disability claimed.  In the absence of a current disability, 
the question of a causal relationship to service is no longer 
determinative. 

In evaluating a service connection claim, moreover, evidence 
of a current disability is an essential element, and where 
not present the claim under consideration cannot be 
substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 
(2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to 
those claims which show a present disability.").         

The evidence of record is absent competent evidence of the 
disability claimed. The Veteran's own assertions while having 
been considered, cannot establish the medical evidence 
required to show a current clinical diagnosis of hearing 
loss.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for bilateral hearing loss.  The 
preponderance of the evidence is unfavorable on this claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for hypertension

The Veteran argues that he has hypertension as a result of 
his active military service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.  
The Veteran does not have hypertension as that term is 
defined by applicable VA regulation.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2009).

The Veteran's service treatment records are negative for any 
evidence of treatment or diagnosis of hypertension.  They 
reflect the following readings:

Date and Circumstances			Systolic/Diastolic
December 1979				110/60
Service Entrance Examination

December 1983				118/70
Periodic Service Examination

December 1987				110/64
Periodic Service Examination

October 1991					100/72
Periodic Service Examination

June 1996					122/68
Periodic Service Examination

May 1999					132/90
Sick Call Treatment Record

May 2001					120/80
Sick Call Treatment Record

June 2002					127/73
Periodic Service Examination

October 2003					119/80
Sick Call Treatment Record 

October 2003					122/82
Sick Call Treatment Record 

March 2004					130/78		
Sick Call Treatment Record

October 2004					133/86
Sick Call Treatment Record

January 2005					129/82
Sick Call Treatment Record           	136/88


In the Veteran's February 2008 statement, he states that he 
recorded his blood pressure and had the following results: 
June 6, 2005: 123/88; June 11, 2005: 140/80; June 16, 2005: 
148/79; June 19, 2005: 123/81; June 24, 2005: 130/80; June 
27, 2005: 145/78; and July 2, 2005 128/80.  These values have 
not been verified by a medical professional; however, giving 
the Veteran the benefit of the doubt and assuming these 
numbers are accurate, they are insufficient for a diagnosis 
of hypertension under VA regulations. 

Post-service medical records reflect the following blood 
pressure readings: October 2006: 118/82; February 2007: 
132/90; March 2007: 120/92; December 2007: 140/90; and 
January 2008: 140/80.  The Veteran's physician diagnosed him 
with borderline hypertension based on these values.  

While there is a present diagnosis of borderline hypertension 
of record, the clinical test results from service showed 
normal blood pressure, and there is likewise no evidence of 
hypertension manifested to at least a compensable degree 
within one-year of service discharge to warrant a presumption 
of service incurrence.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The Board has also considered the presumptive provisions of 
the law, but finds that they do warrant further medical 
inquiry.  As to hypertension, the law provides that a veteran 
who has 90 days or more of service may be entitled to 
presumptive service connection of a chronic disease that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. § 3.307 (2003).  Cardiovascular-renal disease 
(including hypertension) is one of the chronic diseases for 
which such presumptive service connection may be granted.  38 
C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).

Both the Veteran's service and post-service treatment records 
do not reflect a diagnosis of hypertension, the service 
treatment records are devoid of any cardiovascular 
abnormalities, and the claim is therefore denied on this 
basis.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.  





______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


